Citation Nr: 1606427	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  10-41 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from March 1999 to June 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied the benefit sought on appeal.  The Veteran timely appealed the decision, and the Board denied the claim in a January 2015 decision.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a November 2015 Joint Motion for Remand, the Court vacated and remanded the Board's January 2015 decision as it pertained to the Veteran's claimed acquired psychiatric disorder.


The Veteran and her spouse testified before the undersigned at a hearing at the RO in May 2011.  A transcript of the hearing has been associated with the Veteran's claims file.


REMAND

The Veteran contends that she has an acquired psychiatric disorder that began during her period of active military service, and that service connection for an acquired psychiatric disorder is thus warranted.

Service treatment records do not reflect ongoing complaints or treatment for any psychiatric disorder, although when the Veteran was seen for smoking cessation, she reported that she had begun smoking again due to "stress" and had anxiety about trying to quit.  She was also referred for mental health treatment in July 2001 and reported at her February 2003 separation report of medical history that she had undergone "relationship counseling" during service.  At her separation medical examination in February 2003, the Veteran was found to be normal psychiatrically.  

Post-service treatment records reflect that the Veteran has a current diagnosis of major depressive disorder, for which she has been treated since at least 2008.  She reported on a July 2008 informal claim that her depression developed following surgery for a heart disorder, which is not a service-connected disability.  She repeated this contention in July 2009, at which time she stated that her depression "did not have to be treated in service."  Similarly, a private treatment provider submitted a letter in July stating that the Veteran's depression stems from her heart disorder and from two miscarriages she had experienced.  However, in September 2009, the Veteran reported to a private treatment provider that her depression first developed in high school and had recently worsened due to the deaths of her father and uncle.  At a July 2010 treatment visit, the Veteran reported to her treatment provider that she believed her heart disorder had caused her depression.  However, at a May 2013 treatment visit she stated that she now thought that her depression was "perhaps related to her experiences" in service.  In that connection, the Veteran submitted a statement in November 2014 in which she reported that she had sought counseling in service and continued to seek psychiatric care.  In support of this contention, the Veteran also submitted a statement from a Navy chaplain in November 2014.  In that statement, the chaplain stated that he had conducted "many hours in formal counseling to address professional and personal issues [the Veteran] developed from experiences [she] faced during [her] military career."

The Veteran underwent VA examination in August 2010 and August 2013 in connection with the instant claim, and an additional opinion was obtained in July 2014.  At the August 2010 VA examination, the Veteran reported that she had initially received counseling in high school and again while on active duty following the deaths of two family members that caused her to have a "hard time adjusting."  She reported having begun taking anti-depressant medication in 2004 following a miscarriage.  The examiner diagnosed depressive disorder, which he opined had begun in 2004 following her miscarriages.  Report of the August 2013 VA examination reflects that the Veteran was again diagnosed with major depressive disorder.  However, the examiner found it to be less likely than not related to service.  In so finding, the examiner noted the Veteran's report of having "engaged in informal talks" with her chaplain during service but found there to be no record of those talks, or of "any additional treatment," during the Veteran's service.  The examiner acknowledged that the Veteran had experienced bereavement during service but found that it "is not necessarily the cause of her depression."  The examiner pointed to multiple non-service-related factors that she opined could be contributing to the Veteran's depression and noted that the Veteran herself stated that her depression was due to her heart disorder.  In an addendum obtained in July 2014, the same examiner opined that the Veteran's depression is not likely due to service, pointing to the Veteran's statement at the previous VA examination that her depressive symptoms began "after she was diagnosed with heart problems which occurred after she was discharged from the Navy."

Per the November 2015 joint motion, the August 2010 and August 2013 VA examination reports, along with the July 2014 addendum opinion, are insufficient.  The parties to the joint motion found in particular that the VA examiners had failed to consider the November 2014 statement from the Veteran's Navy chaplain, who confirmed in that letter that he had engaged in multiple hours of formal counseling with the Veteran concerning her "professional and personal issues" in service.  In particular, the parties to the joint motion noted that the August 2013 VA examiner specifically reasoned, in the August 2013 VA examination report and again in her July 2014 addendum opinion, that there was no evidence of record to support the Veteran's contention that she had sought counseling while on active duty.  As the November 2014 chaplain's statement provides evidence that the Veteran did in fact seek counseling while on active duty, the Board finds, as did the parties to the joint motion, that the VA examinations and opinions obtained to date are based on an inaccurate factual premise and thus have no probative value with respect to the etiological opinions provided therein. 

In light of the above considerations, the Board concludes that a clarifying medical opinion is needed to fully consider the Veteran's contentions that she sought counseling on active duty, particularly in light of the November 2014 chaplain's statement that confirms the Veteran's account.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5103A (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  The entire claims file, to include a complete copy of this remand, must be made available to a psychologist or other qualified mental health professional in order to determine the nature and etiology of her currently diagnosed major depressive disorder.  The psychologist must review the Veteran's claims file, including not only the August 2010 and August 2013 VA examinations and July 2014 addendum opinion, but also the November 2014 statement from the Veteran's Navy chaplain, who attests in that letter to having provided formal counseling to the Veteran regarding her "professional and personal issues" during service.  The psychologist must provide a thorough, well-reasoned opinion as to whether the Veteran's currently diagnosed depressive disorder is at least as likely as not (i.e., there is at least a 50 percent probability) attributable to her time on active duty.  

In formulating an opinion as to whether it is at least as likely as not that depressive disorder began during the Veteran's period of active service, the examiner must specifically discuss the Veteran's service treatment records, including in particular records of smoking cessation treatment, on which she reported that she had begun smoking again due to "stress" and had anxiety about trying to quit, as well as the July 2001 referral for mental health treatment and the February 2003 separation report of medical history on which she stated that she had undergone "relationship counseling" during service.  The examiner must also specifically discuss the Navy chaplain's November 2014 statement in the context of nay negative opinion.  

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand, and must provide a well-reasoned opinion with a detailed explanation for all conclusions reached.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.  If deemed necessary by the psychologist, the Veteran may be scheduled for another examination.  

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




